335 S.W.3d 842 (2011)
Carolyn Morgan HART, Appellant,
v.
Ray SMITH, et al., Appellees.
No. 05-11-00026-CV.
Court of Appeals of Texas, Dallas.
March 7, 2011.
Carolyn Hart, Crandall, TX, pro se.
Terry Blanton & Ray Smith, Terrell, TX, for appellee.
Before Justices MOSELEY, MARTIN RICHTER, and LANG-MIERS.

OPINION
Opinion By Justice LANG-MIERS.
On January 25, 2011, the Court sent a letter to pro se appellant Carolyn Morgan Hart questioning our jurisdiction over this appeal. Specifically, we questioned the timeliness of Hart's notice of appeal. We requested appellant to file a jurisdictional brief within ten days addressing this Court's jurisdictional concerns.
To invoke this Court's jurisdiction, a party must file a timely notice of appeal. See TEX.R.APP. P. 25.1(b). A notice of appeal must be filed within thirty days of the date of judgment if no motion for new trial is filed or within ninety days of the date of judgment if a motion for new trial is filed. See TEX.R.APP. P. 26.1.
The judgment being appealed was signed on May 12, 2008. Assuming a timely motion for new trial was filed, the notice of appeal was due, at the latest, on August 10, 2008. Hart filed her notice of appeal on December 10, 2010, more than two years past its due date. In response to this Court's request for a jurisdictional brief, Hart filed two letters dated January 27, 2011 and January 28, 2011. However, Hart fails to address the timeliness of her notice of appeal in either of these letters.
Hart's notice of appeal failed to invoke this Court's jurisdiction because it was untimely filed. Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.APP. P. 42.3(a).